Order entered April 15, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01388-CV

                         TARSHA HARDY, Appellant

                                        V.

 COMMUNICATION WORKERS OF AMERICA, INC., ET AL., Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-15-04027

                                     ORDER

      Before the Court is appellant’s April 13, 2020 fourth motion for an extension

of time to file her brief on the merits. Appellant seeks a one-week extension. We

GRANT the motion and extend the time to April 20, 2020. Further extension

requests in this appeal will be strongly disfavored. Appellant is cautioned that the

failure to file a brief by April 20, 2020, may result in the appeal being dismissed

for want of prosecution. See Tex. R. App. P. 38.8(a)(1).


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE